On Application por Rehearing.
Eenner, J.
Counsel for the parties defendant who were sureties on the injunction bond, and against whom the plaintiffs only claim a *1033judgment in solido for $750, now call our attention, for the first time, to our want of jurisdiction in this case so far as they are concerned.
As no such suggestion was made at the hearing, and as one of their counsel actually appeared and argued the case, we should certainly hold them bound, if consent could give us jurisdiction. But neither neglect nor consent of parties can absolve us from our duty to obey the Constitution, and if that denies us jurisdiction we must heed its mandate.
The record shows that these defendants filed separate and independent exceptions of misjoinder, aud, as to them, the judgment of the court a g\ia maintaining the exception and dismissing the action as in case of non-suit, was final so far as any right of review by this court was concerned.
We must, therefore, amend our decree in this respect.
It is, therefore, ordered and decreed, that our former decree be now amended so to restrict the reversal of the judgment appealed from to the exceptions of Mrs. Bell and of Alexander Hill;' and it is further ordered that, as to the other defendants, the appeal be dismissed.